           Case 1:17-cv-01789-DLC Document 406 Filed 09/13/19 Page 1 of 2



                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                    100 F St. N.E.
                               Washington, D.C. 20549

DIVISION OF ENFORCEMENT                                                     Olivia S. Choe
                                                                            Trial Counsel
                                                                            (202) 551-4881
                                                                            choeo@sec.gov

                                                   September 13, 2019

VIA ECF AND E-MAIL

Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

        Re: SEC v. Lek Securities Corp. et al., Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

        Pursuant to Paragraph 4.A of the Court’s Individual Civil Practices, plaintiff Securities
and Exchange Commission (“SEC”) hereby respectfully requests permission to file the following
items under seal. Motions in limine are due on September 13, 2019. ECF No. 384. Copies of
the items that the SEC wishes to file under seal will be delivered to the Court pursuant to the
procedures outlined in Paragraph 4.A.

           SEC’s Memorandum of Law in Support of its Motion in Limine to Admit
            Certain Emails Sent and/or Received by Defendant Pustelnik, Declaration of
            Olivia S. Choe in Support Thereof, and Exhibits Thereto: The SEC’s trial
            exhibits include two emails sent and/or received by defendant Pustelnik (as well as a
            certified translation of one of these emails). The Avalon Defendants have objected to
            the admissibility of these emails, claiming that they are privileged. The SEC is filing
            a motion in limine asking the Court to enter an order admitting these exhibits and
            further requesting permission to introduce a redacted version of one email and its
            certified translation. While the SEC does not concede that the emails are privileged,
            pending the Court’s ruling on the admissibility of these emails, the SEC respectfully
            requests that permission to file its memorandum of law (which discusses the emails
            and related testimony), the Declaration of Olivia S. Choe in support thereof, and
            exhibits thereto (including the emails and testimony transcripts) under seal. The
           Case 1:17-cv-01789-DLC Document 406 Filed 09/13/19 Page 2 of 2



            SEC’s notice of motion is being publicly filed on this date. All of the motions papers
            are attached hereto as Attachment 1.

           SEC’s Letter Motion in Limine. The SEC seeks to submit under seal a brief letter
            motion that refers to a particular sensitive personal situation of an individual that
            would be appropriate to withhold from public view. The letter motion is attached
            hereto as Attachment 2.

       For the foregoing reasons, the SEC thus respectfully requests that the Court grant it
permission to file the above-described memoranda of law and exhibits under seal or in redacted
form.


                                                     Respectfully submitted,

                                                     /s/ Olivia S. Choe
                                                     Olivia S. Choe


cc:    James Wines (via e-mail)
       Steven Barentzen (via e-mail)

Encl. (via e-mail and U.S. mail)




                                                 2
